Case: 20-60916     Document: 00516441676         Page: 1     Date Filed: 08/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 22, 2022
                                  No. 20-60916
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Ariel Armando Castellanos-Ulloa; Etlynn Marleness
   Castellanos-Castro,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                    Agency Nos. A213 306 902; A213 306 903


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ariel Armando Castellanos-Ulloa and Etlynn Marleness Castellanos-
   Castro (Etlynn), natives and citizens of Honduras, petition for review of the
   decision by the Board of Immigration Appeals (BIA) vacating the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60916      Document: 00516441676          Page: 2   Date Filed: 08/22/2022




                                    No. 20-60916


   Immigration Judge’s (IJ) pretermission of their applications for asylum based
   upon 8 C.F.R. § 1208.13(c)(4) and dismissing the appeal and adopting and
   affirming the IJ’s denial of asylum, withholding of removal, and Convention
   Against Torture (CAT) relief on the merits. Castellanos-Ulloa’s application
   was based upon two instances when he was robbed, seriously injured, and
   threatened by groups of criminals. Etlynn seeks derivative asylum and
   withholding of removal as a rider on Castellanos-Ulloa’s application.
          While we ordinarily review only the decision of the BIA, when, as in
   the instant case, the BIA has adopted the IJ’s reasoning, we review the IJ’s
   ruling to the extent that it affected the BIA’s decision. See Zhu v. Gonzales,
   493 F.3d 588, 593-94 (5th Cir. 2007). We review the denials of asylum,
   withholding of removal, and CAT relief under the substantial evidence
   standard of review. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          Castellanos-Ulloa does not challenge the IJ’s substantive reasons,
   adopted by the BIA, for denying asylum and withholding of removal, and he
   has therefore abandoned any such challenge. See Soadjede v. Ashcroft, 324
   F.3d 830, 833 (5th Cir. 2003). Insofar as he contends that the BIA failed to
   address the request for a remand that he made as a part of his appellate brief,
   Castellanos-Ulloa did not challenge the alleged failure before the BIA in a
   motion to reconsider, and we therefore lack jurisdiction to consider the issue.
   See Martinez-Guevara v. Garland, 27 F.4th 353, 359-61 (5th Cir. 2022).
          Finally, Castellanos-Ulloa fails to cite evidence compelling the
   conclusion that the BIA erred by denying CAT relief.            See Martinez
   Manzanares v. Barr, 925 F.3d 222, 229 (5th Cir. 2019) (“[A] government’s
   inability to protect its citizens does not amount to acquiescence [under the
   CAT].”) (internal quotation marks and citation omitted)); Garcia v. Holder,
   756 F.3d 885, 892 (5th Cir. 2014) (“[P]otential instances of violence
   committed by non-governmental actors against citizens, together with




                                         2
Case: 20-60916     Document: 00516441676           Page: 3   Date Filed: 08/22/2022




                                    No. 20-60916


   speculation that the police might not prevent that violence, are generally
   insufficient to prove government acquiescence, especially if there is evidence
   that the government prosecutes rogue or corrupt public officials.”).
   Accordingly, the petition for review is DENIED IN PART AND
   DISMISSED IN PART.




                                         3